DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As for the argument regarding the new limitation, “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized”, is moot as this limitation is rejected under the Drako and Seidl combination.

	In response to the argument (pg.9) regarding first and second anchor attributes…time period…authorized location:
	As for “an anchor instantiation time period”, is not specific and do not particularly define such time period, thus, the BRI for a time period (of an anchor instantiation) is open ended to any time instance or can be a session related to an anchor. Thus, the subsequent time period can be another communication session, or another data transmission, or upon sending or receiving data related to anchor or client device transaction per se. As for Drako, discloses rule enables physical access to an 
	As noted in the rejection regarding the BRI for plurality of attributes, the claimed “second plurality of anchor attributes” can be the same interpretation where the anchor attributes to the client device. For example, second plurality of attributes given the BRI, can be attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) as all these data relates to the client device [Drako: 0044-0049]. According to the discussion about the “an anchor instantiation time period” which can apply to more than one time periods, Drako reads on the limitation “subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drako, et al. [US 2017/0249793] in view of Seidl, et al. [US 20140245412].
As per claim 1:	Drako, et al. teaches a client device comprising: 
a processor; and [Drako: Fig.6]
a memory that stores computer-executable instructions that, in response to execution by the processor [Drako: Fig.6], cause the processor to perform operations comprising: 
receiving an anchor instantiation command to anchor the client device to an authorized service location [Drako: 0047, 0054; anchor instantiation command can be given the broadest reasonable interpretation (BRI) as instruction or data providing process associated to a device, to an authorized location. An authorized service location can broadly include origination location/destination or waypoint or anchor point per se. Examples of authorized service location 0067, 0086, 0113], wherein the authorized service location corresponds to a location at which a network service is authorized [Drako: 0019-0022; agent is credentialed by each supply origination apparatus and receives destination, itinerary routing, and transit tokens. Thus, the destination serves as authorized location and providing a service per se by provided communication and information related to the agent and access control], wherein the anchor instantiation command initiates an anchor instantiation time period, and wherein the client device is located at the authorized service location during the anchor instantiation time period, [Drako: 0026-0027, 0060; rule enables physical access to an authenticated user within a range of time at a location when a one-time open command is received. As such, the location is identified (0026) and user verified at the authorized service location during the anchor instantiation time period]
determining, during the anchor instantiation time period, a plurality of anchor attributes associated with the client device at the authorized service location, and [Drako: 0053; attributes can be given the BRI as credentials or information related to a device. See other examples on 0057, 0063, 0115]
creating an anchor location token [Drako: 0039; can also refer as waypoint token or a token related to a location once verified/authenticated. See also 0086] that represents the authorized service location based on the plurality of anchor attributes [Drako: 0045] that were determined during the anchor instantiation time period, [Drako: 0064-0066, 0117; can also refer as waypoint token or a token related to a location once verified/authenticated]
subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device, and [Drako: 0044-0049; “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device]
**comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized. [**as rejected under a secondary reference, discussion below]
Drako discloses the claimed “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device [Drako: 0044-0049]. Drako reads on “subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device” and determines whether the client device remains at the authorized service location where the network service is authorized [Drako: 0026-0027, 0064-0066].  However, Drako did not clearly include “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized”.
Seidl, et al. teach a system is described in which a user is able to generate multiple credentials, each of which includes one or more anchor attributes [Seidl: Abstract]. When the user 42 communicates with the relying party 46, he can use any of the first, second and third credentials where this may be useful since the three credentials contain different attributes and so the credential sent can be selected depending on the requirements of the relying party. Moreover, the user 42 can use 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seidl with Drako to teach “comparing the first plurality of anchor attributes to the second plurality of anchor 

Claim 2:  See Drako: 0065; discussing the client device of claim 1, wherein the anchor location token is configured to prevent a network service data stream associated with the network service from being routed through the client device in response to the client device moving outside of the authorized service location.
Claim 3:  See Drako: 0064; discussing the system of claim 1, wherein the operations further comprise: instantiating an instance of the anchor location token on at least the client device located at the authorized service location; and providing the anchor location token to a headend system.
Claim 4:  See Drako: 0092-0093; discussing the client device of claim 1, wherein the plurality of anchor attributes comprise a network interface controller identifier, an instance of extended display identification data, and a serial number corresponding to user equipment that is communicatively coupled to the client device.
Claim 5:  See Drako: 0060; discussing the client device of claim 1, wherein the operations further comprise assembling a communication environment attribute set based on the plurality of anchor attributes determined subsequent to the anchor instantiation time period.
Claim 6:  See Drako: 0065, 0071; discussing the client device of claim 1, wherein determining the first plurality of anchor attributes associated with the client device located at the authorized service location comprises at least one of determining communication components of the client device that are active on the client device during the anchor instantiation time period, determining information about a user equipment coupled to the client device during the anchor instantiation time period [Drako: 0019-0022], determining information about a network access point that provides a local client network for the authorized service location, or determining information about other client devices also associated with the authorized service location during the anchor instantiation time period. [Drako: 0026-0027, 0060]
Claim 7:  See Drako: 0065-0069; discussing the client device of claim 6, wherein the operations further comprise in response to detecting that the client device has moved outside of the authorized service location, preventing a network service data stream associated with the network service from being routed through the client device.
Claim 8:	Drako, et al. teaches a method comprising: 
receiving, by a system communicatively coupled to one or more client device, an anchor instantiation command to anchor the client device to an authorized service location [Drako: 0047, 0054; anchor instantiation command can be given the broadest reasonable interpretation (BRI) as instruction or data providing process associated to a device, to an authorized location. An authorized service location can broadly include origination location/destination or waypoint or anchor point per se. Examples of authorized service location 0067, 0086, 0113], wherein the authorized service location corresponds to a location at which a network service is authorized [Drako: 0019-0022; agent is credentialed by each supply origination apparatus and receives destination, itinerary routing, and transit tokens. Thus, the destination serves as authorized location and providing a service per se by provided communication and information related to the agent and access control], wherein the anchor instantiation command initiates an anchor instantiation time period, and wherein the client device is located at the authorized service location during the anchor instantiation time period; [Drako: 0026-0027, 0060; rule enables physical access to an authenticated user within a range of time at a location when a one-time open command is received. As such, the location is identified (0026) and user verified at the authorized service location during the anchor instantiation time period] 
determining, by the client device during the anchor instantiation time period, a first plurality of anchor attributes associated with the client device located at the authorized service location; [Drako: 0053; attributes can be given the BRI as credentials or information related to a device. See other examples on 0057, 0063, 0115] 
creating, by the client device, an anchor location token [Drako: 0039; can also refer as waypoint token or a token related to a location once verified/authenticated. See also 0086] that represents the authorized service location based on the plurality of anchor attributes that were determined during the anchor instantiation time period; [Drako: 0064-0066, 0117; can also refer as waypoint token or a token related to a location once verified/authenticated] 
subsequent to the anchor instantiation time period, determining, by the client device, a second plurality of anchor attributes associated with the client device; and [Drako: 0044-0049; “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device]
**comparing, by the client device, the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized. [**as rejected under a secondary reference, discussion below]
Drako discloses the claimed “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device [Drako: 0044-0049]. Drako reads on “subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device” and determines whether the client device remains at the authorized service location where the network service is authorized [Drako: 0026-0027, 0064-0066].  However, Drako did not clearly include “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized”.
Seidl, et al. teach a system is described in which a user is able to generate multiple credentials, each of which includes one or more anchor attributes [Seidl: Abstract]. When the user 42 communicates with the relying party 46, he can use any of the first, second and third credentials where this may be useful since the three credentials contain different attributes and so the credential sent can be selected depending on the requirements of the relying party. Moreover, the user 42 can use more than one credential, in order to communicate more attributes to the relying party 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seidl with Drako to teach “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service 
Claim 9:  See Drako: 0065; discussing the method of claim 8, wherein the anchor location token is configured to prevent a network service data stream from being routed through the system in response to the system moving outside of the authorized service location.
Claim 10:  See Drako: 0064; discussing the method of claim 8, further comprising: instantiating, via the client device, an instance of the anchor location token on at least the client device at the authorized service location; and providing, via the client device, the anchor location token to a headend system.
Claim 11:  See Drako: 0092-0093; discussing the method of claim 8, wherein the first plurality of anchor attributes comprise a network interface controller identifier, an instance of extended display identification data, and a serial number corresponding to user equipment that is communicatively coupled to the client device.
Claim 12:  See Drako: 0060; discussing the method of claim 8, further comprising assembling, by the client device, a communication environment attribute set based on the second plurality of anchor attributes determined subsequent to the anchor instantiation time period.
Claim 13:  See Drako: 0065, 0071; discussing the method of claim 8, wherein determining the first plurality of anchor attributes associated with the client device located at the authorized service location comprises at least one of determining communication components of the client device that are active on the client device during the anchor instantiation time period, determining information about a user equipment coupled to the client device during the anchor instantiation time period [Drako: 0019-0022], determining information about a network access point that provides a local client network for the authorized service location, or determining information about other client devices also associated with the authorized service location during the anchor instantiation time period. [Drako: 0026-0027, 0060]
Claim 14:  See Drako: 0065-0069; discussing the method of claim 8, further comprising in response to detecting that the client device has moved outside of the authorized service location, preventing, by the client device, a network service data stream associated with the network service from being routed through the client device.
Claim 15:	Drako, et al. teaches a computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor of a client device, cause the processor to perform operations comprising: 
receiving an anchor instantiation command to anchor the client device to an authorized service location [Drako: 0047, 0054; anchor instantiation command can be given the broadest reasonable interpretation (BRI) as instruction or data providing process associated to a device, to an authorized location. An authorized service location can broadly include origination location/destination or waypoint or anchor point per se. Examples of authorized service location 0067, 0086, 0113], wherein the authorized service location corresponds to a location at which a network service is authorized [Drako: 0019-0022; agent is credentialed by each supply origination apparatus and receives destination, itinerary routing, and transit tokens. Thus, the destination serves as authorized location and providing a service per se by provided communication and information related to the agent and access control], wherein the anchor instantiation command initiates an anchor instantiation time period, and wherein the client device is located at the authorized service location during the anchor instantiation time period; [Drako: 0026-0027, 0060; rule enables physical access to an authenticated user within a range of time at a location when a one-time open command is received. As such, the location is identified (0026) and user verified at the authorized service location during the anchor instantiation time period] 
determining, during the anchor instantiation time period, a plurality of anchor attributes associated with the one or more client devices at the authorized service location;  [Drako: 0053; attributes can be given the BRI as credentials or information related to a device. See other examples on 0057, 0063, 0115] 
creating an anchor location token [Drako: 0039] that represents the authorized service location based on the plurality of anchor attributes that were determined during the anchor instantiation time period; [Drako: 0064-0066, 0117; can also refer as waypoint token or a token related to a location once verified/authenticated]
subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device; and [Drako: 0044-0049; “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device]
**comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized. [**as rejected under a secondary reference, discussion below]
Drako discloses the claimed “second plurality of anchor attributes” can be given the BRI as attributes of a person (e.g. over 18 and in possession of a valid in-state driver's license) or appropriate level of authentication either using explicit verification (biometric, PIN, password) or using capabilities intrinsic to the device or credentialization of a service (e.g. deliveries, locations) that relates to the client device [Drako: 0044-0049]. Drako reads on “subsequent to the anchor instantiation time period, determining a second plurality of anchor attributes associated with the client device” and determines whether the client device remains at the authorized service location where the network service is authorized [Drako: 0026-0027, 0064-0066].  However, Drako did not clearly include “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized”.
Seidl, et al. teach a system is described in which a user is able to generate multiple credentials, each of which includes one or more anchor attributes [Seidl: Abstract]. When the user 42 communicates with the relying party 46, he can use any of the first, second and third credentials where this may be useful since the three credentials contain different attributes and so the credential sent can be selected depending on the requirements of the relying party. Moreover, the user 42 can use more than one credential, in order to communicate more attributes to the relying party 46 [Seidl: 0127]. Seidl discloses the credential contains attributes of which the IDM system is knowledgeable or which the IDM system can verify, where at least one of the attributes presented to the IDM system is an anchor attribute which uniquely identify the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seidl with Drako to teach “comparing the first plurality of anchor attributes to the second plurality of anchor attributes to determine whether the client device remains at the authorized service location where the network service is authorized” for the reason the system can certify the attributes of the users and as such the relying parties get an indication of which attributes are being attested to by the system.
associated with the network service from being routed through the system client device moving outside of the authorized service location.
Claim 17:  See Drako: 0064; discussing the computer storage medium of claim 15, wherein the operations further comprise: instantiating an instance of the anchor location token on at least the client device at the authorized service location; and providing the anchor location token to a headend system.
Claim 18:  See Drako: 0092-0093; discussing the computer storage medium of claim 15, wherein determining the first plurality of anchor attributes associated with the client device located at the authorized service location comprises at least one of determining communication components of the client device that are active on the client device during the anchor instantiation time period instantiation time period [Drako: 0019-0022], determining information about a network access point that provides a local client network for the authorized service location, or determining information about other client devices also associated with the authorized service location during the anchor instantiation time period. [Drako: 0026-0027, 0060]
Claim 19:  See Drako: 0060; discussing the computer storage medium of claim 15, wherein the operations further comprise assembling a communication environment attribute set based on the second plurality of anchor attributes determined subsequent to the anchor instantiation time period.
Claim 20:  See Drako: 0065-0071; discussing the computer storage medium of claim 19, wherein the operations further comprise: in response to detecting that the client device has moved outside of the authorized service location, preventing a network service data stream associated with the network service from being routed through the client device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435